   0:19-cv-02999-SAL-PJG            Date Filed 07/02/20        Entry Number 59         Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF SOUTH CAROLINA

Juwan Marquis Smith,                                )          C/A No. 0:19-2999-SAL-PJG
                                                    )
                                Plaintiff,          )
                                                    )
        v.                                          )                      ORDER
                                                    )
Jeff Johnson; Kenny Boone; Sheriff Carnes;          )
Investigator Christopher Neal; Captain              )
Lynette Patton; Andrea Capers,                      )
                                                    )
                                Defendants.         )
                                                    )

        The plaintiff has filed this action, pro se, seeking relief pursuant to 42 U.S.C. § 1983.

Plaintiff, a pretrial detainee, alleges violations of his constitutional rights by the named defendants.

The defendants filed a motion for summary judgment on May 19, 2020, pursuant to the Federal

Rules of Civil Procedure. (ECF No. 52.) As the plaintiff is proceeding pro se, the court entered

an order pursuant to Roseboro v. Garrison, 528 F.2d 309 (4th Cir. 1975), on May 20, 2020,

advising the plaintiff of the importance of a motion for summary judgment and of the need for him

to file an adequate response. (ECF No. 53.) The plaintiff was specifically advised that if he failed

to respond adequately, the defendants’ motion may be granted, thereby ending his case.

        Notwithstanding the specific warning and instructions set forth in the court’s Roseboro

order, the plaintiff has failed to respond to the motion. As such, it appears to the court that he does

not oppose the motion and wishes to abandon this action.

        Based on the foregoing, it is

        ORDERED that the plaintiff shall advise the court as to whether he wishes to continue

with this case and to file a response to the defendants’ motion for summary judgment within

fourteen (14) days from the date of this order. Plaintiff is further advised that if he fails to respond,



                                              Page 1 of 2
   0:19-cv-02999-SAL-PJG          Date Filed 07/02/20      Entry Number 59   Page 2 of 2




this action will be recommended for dismissal with prejudice for failure to prosecute. See

Davis v. Williams, 588 F.2d 69, 70 (4th Cir. 1978); Fed. R. Civ. P. 41(b).

       IT IS SO ORDERED.


                                             __________________________________________
July 2, 2020                                 Paige J. Gossett
Columbia, South Carolina                     UNITED STATES MAGISTRATE JUDGE




                                           Page 2 of 2
